 
Exhibit 10.25

NEW JERSEY RESOURCES CORPORATION
DIRECTORS' DEFERRED COMPENSATION PLAN
Amended and Restated Effective January 1, 2009




New Jersey Resources Corporation (“NJR” or the "Corporation") hereby establishes
a deferral plan (the "Plan") for the purpose of permitting a member of the Board
of Directors of the Corporation (each an "NJR Director") and members of the
Boards of Directors of any and all subsidiaries of the Corporation (each a
“Subsidiary”) who are not employees of NJR or any Subsidiaries (each a
“Subsidiary Director” and, together with NJR Directors, “Directors”) to elect
from time to time to defer the receipt of all or a portion of the Director's
retainer and other fees. The provisions of this Plan shall apply only to those
deferred amounts that were otherwise to be earned by and paid to the Directors
subsequent to December 31, 2004. This amendment and restatement of the Plan is
to comply with the requirements of Internal Revenue Code Section 409A and
applicable guidance issued thereunder (collectively “Code Section 409A”) and is
to be effective January 1, 2009.


Section 1.                      Initial Deferral Elections.


a.           Election to Defer.  A Director may irrevocably elect to defer (an
“Initial Deferral Election”) the receipt of all or a portion of the fees,
including, without limitation, any retainer, meeting fee or committee meeting
fee ("Fees"), that the Director will become entitled to receive for services as
a member of the NJR Board of Directors for a given Plan Year (as defined below)
or for services as a Subsidiary Director for a given Plan Year. An Initial
Deferral Election shall remain valid with respect to Fees earned in succeeding
Plan Years until revoked or revised by the Director in compliance with the
deadlines and other provisions of the Plan.


b.           Election of Deferral Period.  A Director who elects to defer
receipt of all or a portion of the Director's Fees for a given Plan Year shall
also elect whether the deferred Fees are to be paid, or commence to be paid,


(i)           during January of the sixth year following the calendar year in
which the deferred Fees would otherwise have been paid to the Director;


(ii)           on the first day of the second month of the calendar quarter
following the calendar quarter in which the Director’s Separation from Service
occurs; or


(iii)           the earlier of clause (i) or clause (ii) above.


Initial Deferral Elections applicable to Fees otherwise payable in different
Plan Years may specify different times and forms of payment. If the Director
does not make an election under this Section 1(b) with respect to the time of
payment of his deferred Fees for a given Plan Year, the Director's deferred Fees
for that Plan Year shall be paid on the first day of the calendar quarter
following the calendar quarter in which the Director’s Separation from Service
occurs.


A Separation from Service occurs when the Director ceases to be a member of the
Board of the Corporation and any Board of an Affiliate (which includes any
entity required to be treated as the Corporation under Code Section 409A). A
Separation from Service shall also occur when it is reasonably anticipated that
the level of bona fide Board services the Director will perform after that date
will permanently decrease to less than 50% of the average level of bona fide
Board services performed over the immediately preceding thirty-six (36) month
period.


The Deferral Period is the period beginning on the date the deferred Fees would
otherwise have been paid to the Director and ending on the date the deferred
Fees are to be paid, or commence to be paid, pursuant to the Director's election
under this Section 1(b).

1741438v3
 
1

--------------------------------------------------------------------------------

 



c.           Election of Method of Payment of Deferred Fees.  A Director who
elects to defer the receipt of all or a portion of the Director's Fees for a
given Plan Year shall also elect whether the deferred Fees are to be paid,
subject to Section 3,


(i)           in a single sum payment at the end of the Deferral Period, or


(ii)           in the number of annual installments elected by the Director (but
not more than 5) with such installments commencing at the end of the Deferral
Period. The amount of each such installment shall be equal to the amount
credited to the Director’s Deferred Fee Account (as defined in Section 2 below)
on the day next preceding the date of payment of the installment, divided by the
number of installments remaining to be paid. The unpaid portion of the
Director's deferred Fees shall continue to be adjusted, as provided in Section
2, during the period that the Director is receiving such installment payments.
For the purposes of Code Section 409A , the entitlement to a series of
installment payments will be treated as the entitlement to a single payment.


A Director shall also elect the form and number of installments of payments to
be paid in the case of Disability. “Disability” shall mean that the Director is
considered disabled as defined by the Social Security Administration. If a
Director does not make an election under this Section 1(c) with respect to the
method of payment of his deferred Fees for a given calendar year, the Director's
deferred Fees for that calendar year shall be paid in the same manner as the
Director's deferred Fees for the next preceding calendar year with respect to
which the Director made an election as to the method of payment. If the Director
has not previously elected to defer Fees, or has not previously elected the
method of payment of his deferred Fees, the Director's deferred Fees shall be
paid in a single sum paymentat after the end of the Deferral Period for such
deferred Fees.
 
    d.           Time and Manner of Elections.  A Director's elections shall be
made by filing a written notice with the Secretary of the Corporation (the
"Secretary") on the form prescribed by the Secretary for this purpose. The
elections with respect to the deferral of the Director's Fees for a given
calendar year shall be made no later than December 31st of the preceding year;
provided, however, that for the calendar year in which an individual first
becomes a Director or, in the case of Subsidiary Directors, such Directors first
become eligible to participate in the Plan, the Director may make the elections
with respect to Fees for such year to be earned after such elections are made
within 30 days after first becoming a Director or first becoming eligible to
participate. However, if, as of the date the Director first becomes eligible to
participate in the Plan, the Director has been eligible to participate in the
Plan or any other nonqualified deferred compensation account balance plans
sponsored by the Corporation or an affiliate (as required under Code Section
409A) within the 24 months preceding his eligibility date, then such election
shall apply to Fees earned beginning on January 1st of the following calendar
year. An Initial Deferral Election, if submitted to the Committee earlier than
the dates specified above, may be changed by the Director at any time prior to
the date specified above.

 
Section 2.                      Subsequent Deferral Elections.  The Committee
may, in its sole discretion, permit participating Directors to submit additional
deferral elections with respect to amounts previously subject to an Initial
Deferral Election in order to delay, but not to accelerate, a payment, or to
change the form of or number of installments elected with respect to, the
payment of an amount of deferred Fees (a “Subsequent Deferral Election”), but
if, and only if, the following conditions are satisfied: (i) the Subsequent
Deferral Election must not take effect until 12 months after the date on which
it is made, (ii) in the case of a payment other than a payment attributable to
the Director’s death, the Subsequent Election further defers the payment for a
period of not less than 5 years from the date such payment would otherwise have
been made, or in the case of installment payments, 5 years from the date the
first installment was scheduled to be paid, and (iii) the Subsequent Election is
received by the Administrator at least 12 months prior to the date the payment
would otherwise have been made, or in the case of installment payments, 12
months prior to the date the first installment was scheduled to be paid.

 
2

--------------------------------------------------------------------------------

 



Section 3.                      Administration of the Plan.


        a.           Authority.  The Nominating and Corporate Governance
Committee of the Board of Directors of the Corporation (hereinafter referred to
as “the Committee) shall administer the Plan in accordance with its terms, and
shall have all powers necessary to accomplish such purpose, including the power
and authority to construe and interpret the Plan, to define the terms used
herein, to prescribe, amend and rescind rules and regulations, agreements,
forms, and notices relating to the administration of the Plan, and to make all
other determinations necessary or advisable for the administration of the Plan.
Any actions of the Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Committee may appoint
agents and delegate thereto powers and duties under the Plan, except as
otherwise limited by the Plan. The Committee shall not be entitled to act on or
decide any matter relating solely to members or any of their rights or benefits
under the Plan. The Committee shall not receive any special compensation for
serving in this capacity but shall be reimbursed for any reasonable expenses
incurred in connection therewith. No bond or other security need be required of
the Committee in any jurisdiction.


        b.           Limitation of Liability.  Each member of the Committee
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or other employee of the
Corporation, the Corporation's independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Corporation to assist in the administration of the Plan. To the maximum
extent permitted by law, no member of the Committee, nor any person to whom
ministerial duties have been delegated, shall be liable to any person for any
action taken or omitted in good faith in connection with the interpretation and
administration of the Plan.


        c.           Indemnification.  To the maximum extent permitted by law,
members of the Committee shall be fully indemnified and protected by the
Corporation with respect to any action taken or omitted in good faith in
connection with the interpretation or administration of the Plan.


        d.           Plan Year.  The Plan’s books and records and administrative
functions shall be maintained and operated on the basis of a 12-month calendar
year commencing each January 1.


Section 4.             Earnings on Deferred Fees.


        a.           Establishment of Deferral Accounts.  A Director's deferred
Fees for a given calendar year shall be credited to an account established and
maintained to record such deferred Fees (a "Deferred Fee Account"). Such credit
shall be as of the date such deferred Fees would otherwise have been payable to
the Director. A separate Deferred Fee Account shall be established and
maintained for each calendar year.


        b.           Hypothetical Investment Elections for Deferred Fees.  At
the time a Director elects to defer receipt of Fees, the Director shall
designate in writing the portion of such Deferred Fees, stated as a whole
percentage, to be credited to the Interest Account and the portion to be
credited to the Stock Account. Any Deferred Fees to be credited to either such
Account shall be rounded to the nearest whole cent, with amounts equal to or
greater than $.005 rounded up and amounts below $.005 rounded down. If a
Director fails to elect how to allocate any Deferred Fees between the two
investment accounts, 100% of such Deferred Fees shall be credited to the
Interest Account. By written notice to the Secretary of the Company, a Director
may change the allocation of Deferred Fees previously credited to the Interest
Account to the Stock Account . Any such election shall be effective as of the
first calendar quarter commencing after receipt of such election. No Director
may make any election to change the way in which amounts previously allocated to
the Director's Deferral Account are deemed invested within six months of the
date of the last such election by such Director to change the way in which such
amounts are deemed invested. A Director may elect to change the way Fees not yet
credited to the Director’s Deferred Fee Account are deemed invested as of the
end of any calendar month by written notice to the Company received prior to the
end of such month, and may make up to three such elections each year.

 
3

--------------------------------------------------------------------------------

 



As of the end of each calendar month, any Deferred Fees credited to the Interest
Account will be credited with interest, at an annual rate equal to (1) the Prime
Rate in effect on the last business day of such month plus two (2) percentage
points, on the average daily balance credited to the account during such month.
The Prime Rate with respect to a calendar month shall be determined by reference
to the Prime Rate listed in the Wall Street Journal as the “base rate on
corporate loans” posted by at least 75% of the nation’s 30 largest banks or, if
at any time such rate is not reported in the Wall Street Journal, such
comparable publicly available measurement of the cost of corporate borrowing as
the NJR Board of Directors shall determine. If more than one Prime Rate is
listed in the Wall Street Journal for a given day, the Prime Rate for that day
shall be the average of such Prime Rates.


  c.           Stock Account.  Any Deferred Fees allocated to the Stock Account
shall be deemed invested in a number of notional shares of the Company's common
stock (the "Units") equal to the quotient of (i) such Deferred Fees divided by
(ii) the Fair Market Value (defined below) on either the date the Deferred Fees
then being allocated to the Stock Account would otherwise have been paid or such
other date, not later than 90 days thereafter, as may be specified for deemed
investment by the Company (this provision permitting the Company to establish a
quarterly investment date, for convenient and economical administration of the
Plan). Fractional Units shall be credited, but shall be rounded to the nearest
hundredth percentile, with amounts equal to or greater than .005 rounded up and
amounts less than .005 rounded down. Whenever a dividend other than a dividend
payable in the form of shares is declared with respect to the shares, the number
of Units in the Director's Stock Account shall be increased by the number of
Units determined by dividing (i) the product of (A) the number of Units in the
Director's Stock Account on the related dividend record date and (B) the amount
of any cash dividend declared by the Company on a Share (or, in the case of any
dividend distributable in property other than common stock, the per share value
of such dividend, as determined by the Company for purposes of income tax
reporting) by (ii) the Fair Market Value on the related dividend payment date.
In the case of any dividend declared on common stock which is payable in shares
of common stock, the Director's Stock Account shall be increased by the number
of Units equal to the product of (i) the number of Units credited to the
Directors Stock Account on the related dividend record date and (ii) the number
of shares (including any fraction thereof) distributable as a dividend on a
share. In the event of any change in the number or kind of outstanding shares of
common stock by reason of any recapitalization, reorganization, merger,
consolidation, stock split or any similar change affecting such shares, other
than a dividend of cash, stock or property as provided above, the NJR Board of
Directors shall make an appropriate adjustment in the number of Units credited
to the Director's Stock Account. For purposes of this section, "Fair Market
Value" on any date shall mean the closing price of a share of Common Stock on
such date as reported in the principal consolidated transaction reporting system
on which the common stock is principally traded.


  d.           Distribution from Accounts Upon Separation from Service as a
Director.  The time and form of payments of hypothetical investment earnings
shall be the same as those applicable to the deferred Fees to which such
earnings are attributable. Notwithstanding any other provision of the Plan to
the contrary, amounts credited to a Director’s Stock Account may not be
reallocated or deemed reinvested in any other investment vehicle, but shall
remain as Deferred Stock until such time as the Deferred Fee Account is settled
in accordance with Section 1.c.


  e.           Statements.  The Committee will furnish written statements to
each Participant reflecting the amount credited to a Participant's Deferral
Accounts and transactions therein not less frequently than once each calendar
quarter. Such written statements shall be in addition to any information or
communication available to a Participant with respect to his Deferral Account
through other means, such as the internet or telephony.


Section 5.                      Payments Not Specified in a Deferral Election.

 
4

--------------------------------------------------------------------------------

 



a.           Method of Payment in the Event of Death.  If a Director dies while
a member of the NJR or NJNG Board of Directors or prior to the full payment to
the Director of all of the Director's deferred Fees, as adjusted as provided in
Section 2, an amount equal to the unpaid portion of such deferred Fees, as
adjusted as provided in Section 2, shall be paid in a single sum payment to the
Director's designated beneficiary or beneficiaries. Such single sum payment
shall be made within 30 days after the death of the Director.


b.           Delay of Payments.  Any payment otherwise due under the terms of
the Plan which would (i) not be deductible in whole or in part under section
162(m) of the Code, or (ii) violate Federal securities laws or other applicable
law may not be made until the earliest date on which such payment no longer is
nondeductible or violates such laws. Payment may be delayed for a reasonable
period in accordance with the provisions of Code Section 409A (including in the
event the payment is not administratively practical due to events beyond the
recipient’s control such as where the recipient is not competent to receive the
benefit payment, there is a dispute as to amount due or the proper recipient of
such benefit payment, or additional time is needed to calculate the amount
payable). No interest shall accrue or be paid because of any delay of payment.


c.           Acceleration of Payments.  The Committee may not permit the
acceleration of the time or schedule of any payment or amount scheduled to be
paid pursuant to the Plan, unless such acceleration of the time or schedule is
(i) necessary to fulfill a domestic relations order (as defined in section
414(p)(1)(B) of the Code) or to comply with conflict of interest or ethics laws
(as defined in Code Section 409A), (ii) to be used for the payment of FICA or
other approved taxes on amounts defined under the Plan, (iii) equal to amounts
included in the federal personal taxable income of the Participant under Code
Section 409A or (iv) otherwise allowed under Code Section 409A. Other provisions
of the Plan notwithstanding, should the Director experience a Separation from
Service within 60 days following the occurrence of an event or transaction
constituting a Change In Control, the participating Director shall be paid the
balance of his or her Deferred Fee Account as a lump sum within 60 days
following such Separation from Service.


d.           For the purposes of this Agreement, a “Change In Control” shall be
deemed to have occurred if:


(i)  Any Person (as defined below) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person) Voting
Securities (as defined below), of the Company and, immediately thereafter, is
the “beneficial ownership” (within the meaning of Rule 13d-3, as promulgated
under Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of Voting Securities of the Company representing fifty percent
(50%) or more of the combined Voting Power (as defined below) of the Company's
securities; or


(ii)  Within any 12-month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director was elected to the Board
by, or on the recommendation of or with the approval of, at least a majority of
the directors who then qualified as Incumbent Directors either actually or by
prior operation of this Section 5(d); or


(iii)     the consummation of a merger, consolidation, share exchange, division,
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Event”), except that a Corporate Event shall not trigger a
Change in Control under this clause (iii) if the shareholders of the Company
immediately prior to such Corporate Event shall hold, directly or indirectly,
immediately following such Corporate Event a majority of the Voting Power of (x)
in the case of a merger or consolidation, the surviving or resulting
corporation, (y) in the case of a share exchange, the acquiring corporation or
(z) in the case of a division or a sale or other disposition of assets, each
surviving, resulting or acquiring corporation.

 
5

--------------------------------------------------------------------------------

 



(iv)  Person Defined.  For purposes of this Section 7, “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Exchange Act, as
supplemented by Section 13(d)(3) of the Exchange Act; provided, however, that
Person shall not include (x) the Company or any subsidiary of the Company or (y)
any employee benefit plan sponsored by the Company or any subsidiary of the
Company.


(v)  Voting Power Defined.  A specified percentage of “Voting Power” of a
company shall mean such number of the Voting Securities as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors (without consideration of the rights of any
class of stock other than the common stock of the company to elect directors by
a separate class vote); and “Voting Securities” shall mean all securities of a
company entitling the holders thereof to vote in an annual election of directors
(without consideration of the rights of any class of stock other than the common
stock of the company to elect directors by a separate class vote).


(vi)  The above definitions shall be interpreted and applied in a manner that
complies with change in control or ownership trigger event rules under Code
Section 409A.


Section 6.                      Assets Placed in Trust.


The Corporation may, in its discretion, establish one or more Trusts (including
sub-accounts under such Trust(s)), and deposit therein amounts of cash, Stock,
or other property not exceeding the amount of the Corporation's obligations with
respect to a Director's Deferred Fee Account established under Section 2. In
such case, the amounts of hypothetical income and appreciation and depreciation
in value of such Deferred Fee Account shall be equal to the actual income on,
and appreciation and depreciation of, the assets in such Trust(s). Other
provisions of this Section 4 notwithstanding, the timing of allocations and
reallocations of assets in such a Deferred Fee Account, and the investment
vehicles available with respect to such Deferred Feel Account, may be varied to
reflect the timing of actual investments of the assets of such Trust(s) and the
actual investments available to such Trust(s).


"Trust" shall mean any trust or trusts established or designated by the Company
to hold Stock or other assets in connection with the Plan; provided, however,
that (i) such trust shall be sited in the United States, (ii) the funding of
such trust shall in no way be contingent upon the financial condition of the
Company, and (iii) the assets of such trust shall remain subject to the claims
of the general creditors of the Company in the event of an insolvency of the
Company. The Company shall be considered “insolvent” for purposes of this Plan
and any Trust if (i) the Company is unable to pay its debts as they become due,
or (ii) the Company is subject to a pending proceeding as a debtor under the
United States Bankruptcy Code.


Section 7.                      Plan Termination.


  a.           In General.  The Committee may, with prospective or retroactive
effect, amend, alter, suspend, discontinue, or terminate the Plan at any time
without the consent of participating Directors, stockholders, or any other
person; provided, however, that, without the consent of a participating
Director, no such action shall materially and adversely affect the rights of
such Director with respect to any rights to payment of amounts credited to such
Director's Deferred Fee Account and any such action shall comply with the
restriction under and requirements of Code Section 409A.


  b.           Termination and Payment.  Notwithstanding the provisions of
section 11(a), the Committee may, in its sole discretion, terminate the Plan (in
whole or in part) with respect to one or more participating Directors and
distribute to such affected Directors the amounts credited to their Deferred Fee
Accounts in a lump sum as soon as reasonably practicable following such
termination, but if, and only if such termination and accelerated payment
complies with the requirements of Code Section 409A.

 
6

--------------------------------------------------------------------------------

 



Section 8.                      Miscellaneous.
 
              a.           Designation of Beneficiary.  A Director may designate
a beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive any payments of the Director's deferred Fees to be made upon
the Director's death.  At any time, and from time to time, any such designation
may be changed or canceled by the Director without the consent of any
beneficiary.  Any such designation, change or cancellation must be by written
notice filed with the Secretary and shall not be effective until received by the
Secretary.  Any such written notice may apply to (i) only the Director's
deferred Fees for a particular calendar year or years, or (ii) all of the
Director's deferred Fees, including Fees to be deferred in future years.   
    
If a Director designates more than one beneficiary with respect to any portion
of the Director's deferred Fees, any payments to such beneficiaries shall be
made in equal shares unless the Director has designated otherwise, in which case
the payments shall be made in the shares designated by the Director.  If no
beneficiary has been named by a Director with respect to all or a portion of the
Director's deferred Fees, or the designated beneficiaries with respect to all or
a portion of the Director's deferred Fees have predeceased the Director, the
Director's beneficiary with respect to such deferred Fees shall be the executor
or administrator of the Director's estate.
 
        b.           Payments Generally In Cash.  All payments of deferred Fees
shall be made in cash, provided that a Director who has elected to have all or a
portion of any of the Director’s Deferred Fee Account treated as though invested
in shares of common stock and who elects to receive a distribution of any such
Account in a single lump sum may elect to receive the portion of such Account so
invested in shares of common stock.
 
        c.           No Right to Continue as a Director.  Nothing contained in
this Plan shall be construed as conferring upon a Director any right to continue
as a member of the NJR Board of Directors or any Subsidiary Board of Directors.
 
  d.           No Right to Corporate Assets.  Nothing contained in this Plan
shall be construed as giving a Director, a Director's designated beneficiaries
or any other person any equity or interest of any kind in the assets of the
Corporation or creating a trust of any kind or a fiduciary relationship of any
kind between the Corporation and any such person.  As to any claim for payments
due with respect to a Director's deferred Fees, the Director, the Director's
designated beneficiaries and any other persons having a claim for payments shall
be unsecured creditors of the Corporation.
 
  e.           No Limit on Further Corporate Action.  Nothing contained in this
Plan shall be construed so as to prevent the Corporation from taking any
corporate action which is deemed by the Corporation to be appropriate or in its
best interest.
 
  f.           Assignment; Successor in Interest.  The rights and benefits of a
Director with respect to the Director's deferred Fees are personal to the
Director, and neither the Director nor the Director's designated beneficiaries
shall have the power or right to transfer, assign, anticipate, mortgage, or
otherwise encumber any payments to be made with respect to the Director's
deferred Fees.
 
The obligations of the Corporation with respect to deferred Fees are not
assignable or transferable except to a corporation which acquires all or
substantially all of the assets of the Corporation, or any corporation into
which the Corporation may be merged, converted or consolidated.
 
These terms and provisions shall inure to the benefit of a Director's designated
beneficiaries, heirs, executors, administrators and successors in interest.

 
7

--------------------------------------------------------------------------------

 



g.           Amendment and Termination.  The NJR Board of Directors may from
time to time and at any time alter or amend this Plan or suspend, discontinue or
terminate the deferral by Directors of their retainer and other fees; provided,
however, that no such action, which would adversely affect the amount, form or
time of payment of the retainer and other fees which, as of the effective date
of such action, had been deferred pursuant to a Director's election, shall be
effective without the Director's written consent.


h.           Compliance with Code Section 409A.  Any benefit, payment or other
right provided by the Plan shall be provided or made in a manner, and at such
time, in such form and subject to such election procedures (if any), as complies
with the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1). Notwithstanding any other provision hereof
or document pertaining hereto, the Plan shall be so construed and interpreted to
meet the applicable requirements of Code Section 409A to avoid a plan failure
described in Code Section 409A(a)(1). The Committee is authorized to adopt rules
or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply the requirements of Code Section 409A and to declare
any election, consent or modification thereto void if non-compliant with Code
Section 409A. The Committee, the Corporation and any related parties shall not
be responsible for the payment of any taxes or related penalties or interest for
any failure to comply with Code Section 409A.
 
                  i.   Governing Law.  This Plan shall be construed in
accordance with and be governed by the laws of the State of New Jersey.


IN WITNESS WHEREOF, New Jersey Resources Corporation has caused this Plan to be
executed this 31st day of December, 2008, to be effective January 1, 2009.




 
NEW JERSEY RESOURCES CORPORATION



Attest: 
 
 /s/  Rhonda M. Figueroa                                     By:  /s/ Laurence
M. Downes
Rhonda M.
Figueroa                                                                    Laurence
M. Downes
Corporate
Secretary                                                                     Chairman
and Chief Executive Officer







 
8

--------------------------------------------------------------------------------

 
